           Case 1:20-cv-03133-GHW Document 7 Filed 04/24/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- X
JAVIER LEWIS,
                                                                     1:20-cv-03133
                                   Plaintiff,

                       -against-
                                                                      ANSWER
NATIONAL RAILROAD PASSENGER
CORPORATION,

                                    Defendant.
---------------------------------------------------------------- X

        Defendant NATIONAL RAILROAD PASSENGER CORPORATION (“AMTRAK”), by

its attorneys, Landman Corsi Ballaine & Ford P.C., hereby answers the Complaint herein as

follows:

                                          NATURE OF ACTION

       FIRST: Defendant AMTRAK denies the truth of each and every allegation contained in

paragraph “1” of the Complaint.

                                                JURISDICTION

       SECOND: Defendant AMTRAK denies knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph “2” of the Complaint and refers all

matters of law to the Court.

                                                  PARTIES

       THIRD: Defendant AMTRAK denies knowledge or information sufficient to form a belief

as to the truth of the allegations contained in paragraph “3” of the Complaint.

       FOURTH: Defendant AMTRAK denies knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph “4” of the Complaint, except admits

that AMTRAK was established by an act of Congress.



4853-0062-3546v.1
            Case 1:20-cv-03133-GHW Document 7 Filed 04/24/20 Page 2 of 4




                                              FACTS

        FIFTH: Defendant AMTRAK denies knowledge or information sufficient to form a belief

as to the truth of the allegations contained in paragraph “5” of the Complaint, except admits that

AMTRAK was a common carrier engaged in interstate commerce.

        SIXTH: Defendant AMTRAK denies the truth of each and every allegation contained in

paragraph “6” of the Complaint.

        SEVENTH: Defendant AMTRAK denies the truth of each and every allegation contained

in paragraph “7” of the Complaint.

        EIGHTH: Defendant AMTRAK denies knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph “8” of the Complaint.

        NINTH: Defendant AMTRAK denies the truth of each and every allegation contained in

paragraph “9” of the Complaint.

        TENTH: Defendant AMTRAK denies the truth of each and every allegation contained in

paragraph “10” of the Complaint.

        ELEVENTH: Defendant AMTRAK denies knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph “11” of the Complaint.

        TWELFTH: Defendant AMTRAK denies the truth of each and every allegation contained

in paragraph “12” of the Complaint.

        THIRTEENTH: Defendant AMTRAK denies the truth of each and every allegation

contained in paragraph “13” of the Complaint.

        FOURTEENTH: Defendant AMTRAK denies knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph “14” of the Complaint and

refers all matters of law to the Court.



                                                  2
 4853-0062-3546v.1
           Case 1:20-cv-03133-GHW Document 7 Filed 04/24/20 Page 3 of 4




       FIFTEENTH: Defendant AMTRAK denies the truth of each and every allegation

contained in paragraph “15” of the Complaint.

       SIXTEENTH: Defendant AMTRAK denies the truth of each and every allegation

contained in paragraph “16” of the Complaint.

       SEVENTEENTH: Defendant AMTRAK denies the truth of each and every allegation

contained in paragraph “17” of the Complaint.

       EIGHTEENTH: Defendant AMTRAK denies the truth of each and every allegation

contained in paragraph “18” of the Complaint.

                              FIRST AFFIRMATIVE DEFENSE

        NINETEENTH:           Any injuries suffered by plaintiff were caused solely by his own

negligence and not by any negligence of AMTRAK.

                             SECOND AFFIRMATIVE DEFENSE

        TWENTIETH:            Any injuries suffered by plaintiff were caused, in part, by his own

negligence, and any recovery by plaintiff must be diminished in proportion to that part of his

injuries attributable to his own negligence.

                              THIRD AFFIRMATIVE DEFENSE

        TWENTY-FIRST: Any injuries suffered by plaintiff were not caused by a negligent act

or omission of AMTRAK or any individuals acting under its direction or control.

                            FOURTH AFFIRMATIVE DEFENSE

        TWENTY-SECOND: If plaintiff has sustained any damages in this matter, which this

defendant denies, then AMTRAK’s liability, if any, shall be limited in accordance with Article 16

of the New York Civil Practice Law and Rules.

                                                3
4853-0062-3546v.1
           Case 1:20-cv-03133-GHW Document 7 Filed 04/24/20 Page 4 of 4




                               FIFTH AFFIRMATIVE DEFENSE

        TWENTY-THIRD: Plaintiff failed to mitigate or otherwise act to lessen or reduce the

damages alleged in the Verified Complaint.

                              SIXTH AFFIRMATIVE DEFENSE

        TWENTY-FOURTH: Plaintiff failed to state a cause of action upon which relief may be

granted.

                                   SEVENTH AFFIRMATIVE DEFENSE

       TWENTY-FIFTH: This Court lacks personal jurisdiction over defendant based upon

insufficient service of process.


        WHEREFORE, defendant AMTRAK demands judgment dismissing the Complaint

herein, together with its costs and disbursements, and such other and further relief as this Court

deems appropriate.

Dated: New York, New York
       April 24, 2020
                                          Yours, etc.,

                                          LANDMAN CORSI BALLAINE & FORD P.C.

                                          By:   Ronald E. Joseph
                                                 Ronald E. Joseph
                                                 Attorneys for Defendant
                                                 NATIONAL RAILROAD PASSENGER
                                                 CORPORATION
                                                 120 Broadway 13th Floor
                                                 New York, New York 10271
                                                 (212) 238-4800
 TO:       George J. Cahill, Jr., Esq.
           CAHILL & PERRY, P.C.
           43 Trumbull Street
           New Haven, Connecticut 06510
           (203) 777-1000


                                                4
4853-0062-3546v.1
